CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectus and "Other Service Providers" in the Statement of Additional Information and to the incorporation by reference of our report, dated May 27, 2010, on the financial statements and financial highlights of the Davenport Core Fund, a series of the Williamsburg Investment Trust, included in the Annual Reports to Shareholders for the fiscal year ended March 31, 2010, in Post-Effective Amendment Number 50 to the Registration Statement (Form N-1A, No. 033-25301) of Williamsburg Investment Trust, as filed with the Securities and Exchange Commission. Ernst & Young LLP Cincinnati, Ohio September 27, 2010
